                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


ESPRIT STONES PRIVATE LIMITED,

                     Plaintiff,

v.                                                          Case No: 6:19-cv-637-Orl-41LRH

RIO STONE GROUP INC and BANK
OF AMERICA, N.A.,

                     Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Defendant Rio Stone Group, Inc’s (“Rio Stone”)

Unopposed Motion to Vacate Judicial Default and Clerk Default and to Allow Late Filing of

Defendant’s Answer (“Motion,” Doc. 61). United States Magistrate Judge Leslie R. Hoffman

issued a Report and Recommendation (Doc. 62), in which she recommends that the Court grant

Rio Stone’s Motion, vacate the March 11, 2020 Order (Doc. 59) in which the Court directed the

Clerk to enter default against Rio Stone, and order Rio Stone to file its answer to the Second

Amended Complaint (Doc. 49). (Doc. 62 at 7).

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

          1. Defendant Rio Stone’s Unopposed Motion to Vacate Judicial Default and Clerk

              Default and to Allow Late Filing of Defendant’s Answer (Doc. 61) is GRANTED.

          2. The Report and Recommendation (Doc. 62) is ADOPTED and CONFIRMED and

              made a part of this Order.




                                           Page 1 of 2
           3. The Court’s March 11, 2020 Order (Doc. 59) is VACATED.

           4. The Clerk is directed to vacate the default entered against Rio Stone.

           5. On or before April 16, 2020, Rio Stone is directed to file its answer to the Second

              Amended Complaint. Failure to do so may result in the imposition of sanctions,

              including the re-imposition of default, without further notice.

       DONE and ORDERED in Orlando, Florida on April 2, 2020.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
